Citation Nr: 1703092	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In July 2011 and October 2014, the Board remanded the appeal for additional development.

The issue of headache (as secondary to service-connected cervical spine disorder) has been raised by the record in an August 2016 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Cervical spine disability is not more nearly manifested by forward flexion limited to 15 degrees or less, there has been no favorable ankylosis of the entire cervical spine, incapacitating episodes, or associated neurological abnormalities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.71a, Diagnostic Codes 5242 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate and fully address whether there is neurological impairment of the right upper extremity associated with the Veteran's service-connected cervical spine disorder.

The Board has considered the Veteran's July and August 2016 correspondence, which reflects his belief that the July 2016 VA examination and medical opinion are inadequate.  Specifically, the Veteran suggested that the examiner was biased against his claim and did not adequately discuss the history of his injury.  The Board disagree and finds that the July 2016 VA examination reports described the Veteran's disability in sufficient detail so that the "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  There is no indication of bias in the examination report or medical opinion; the fact that the medical opinion is not favorable to the Veteran's, insofar as it does not support a separate rating for the right upper extremity based on neurological impairment, does not demonstrate any bias on the part of the examiner.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks a disability evaluation in excess of 20 percent for cervical spine disability, C5-6 disc bulge.  A September 2006 rating decision granted service connection for cervical spine disability based on 38 U.S.C.A. § 1151.  A 20 percent evaluation was assigned under Diagnostic Code 5242, effective from November 2005.  In June 2008, the Veteran reported that his neck had worsened, to include "more pain" with moving the neck and sitting in front of a computer.  He noted difficulty sleeping due to pain.  See VA Form 21-4138 (June 2008).  The Veteran argued that an increased rating is warranted because "I am still in a lot of pain when I stand or walk for very long, and at times the pain in my neck is unbearable."  See VA Form 9 (October 2009).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula. Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The General Rating Formula provides a 20 percent evaluation where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243.

Alternatively, incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months or at least 6 weeks the last 12 months is evaluated as 40 and 60 percent, respectively.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for cervical spine disability, to include the assignment of a separation evaluation for right upper extremity symptoms.  During this appeal, cervical spine disability has not been more nearly manifested by forward flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, or incapacitating episodes, or associated extremity neurological impairment of the right upper extremity.  38 C.F.R. § 4.7.

Report of VA examination dated in July 2008 reflects, in pertinent part, complaints of neck pain that limit the Veteran's ability to lift, push, and pull.  The Veteran reported sleep difficulty due to neck pain.  He denied totally incapacitating episodes over the past year.  Objectively, there was pain on palpation of the cervical spine.  The range of motion was 30 degrees on flexion; 20 degrees on extension; 30 degrees on bilateral flexion; 20 degrees on left rotation; and 30 degrees on right rotation.

Report of VA examination dated in September 2011 reflects a diagnosis for degenerative intervertebral disk disease of the cervical spine.  The Veteran reported flare-ups with sitting at computer more than 15 minutes, turning his neck rapidly, and certain sleep positions.  He treated with rest.  Range of motion testing of the cervical spine showed as follows:  Forward flexion to 25 degrees (no objective evidence of painful motion); extension to 20 degrees with pain at 20 degrees; right lateral flexion to 15 degrees with pain at 15 degrees; left lateral flexion to 30 degrees (no objective evidence of painful motion); right rotation to 30 degrees with pain at 30 degrees; and left rotation to 45 degrees with pain at 45 degrees.  There was no additional limitation of motion following repetitive use testing.  There was no functional loss.  There was localized tenderness or pain to palpation, but no guarding and/or muscle spasm of the cervical spine.  The examiner indicated that the Veteran's IVDS was not manifested by any incapacitating episodes over the past 12 months.

Report of VA examination dated December 2014 reflects degenerative arthritis of the spine and degenerative disc disease.  The Veteran denied flare-ups that impact the function of the cervical spine.  Range of motion testing of the cervical spine showed as follows:  Forward flexion to 45 degrees or greater with no objective evidence of painful motion; extension to 30 degrees with no objective evidence of painful motion; bilateral flexion to 40 degrees with no objective evidence of painful motion; bilateral rotation to 40 degrees with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive use testing.  There was no functional loss.  The examiner indicated that the Veteran's IVDS was not manifested by any incapacitating episodes over the past 12 months.

Report of VA examination dated July 2016 reflects a diagnosis for degenerative IVDS of the cervical spine.  Range of motion testing of the cervical spine showed as follows:  Forward flexion to 35 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 15 degrees; right rotation to 35 degrees; and left rotation to 25 degrees.  It was noted that the range of motion did not itself contribute to a functional loss.  After repetitive use testing, there was additional loss of motion with flexion limited to 25 degrees; extension limited to 20 degrees; right lateral flexion limited to 30 degrees; and left lateral rotation limited to 20 degrees.  There was no ankylosis.  Objectively, there was pain with weight bearing.  There was localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine; the examiner commented that "Superficial soft-tissues to right upper trapezius distribution pattern; moderate; c/w the Veteran's prior self-reported symptoms but not with radiculopathy."  The examiner indicated that he was unable to say without resort to speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups; he explained that "As a medical physician, to make such a guess without sufficient objective evidence-based medical facts or direct real-time objective observations is outside my scope of professional comportment, and expertise."  Clinical findings were negative for muscle spasm; it was noted that neither localized tenderness nor guarding resulted in abnormal gait or abnormal spinal contour.  Neurological examination reflects that muscle strength was 5/5 throughout except at the right upper extremity (right finger flexion and abduction was 4/5); sensory exam showed decreased sensation to light touch of hand/finger (C6-8) on the right, but the examiner noted that the sensory findings were consistent with local trauma and were not consistent with radiculopathy.  There was no muscle atrophy and reflex exam was normal.  There was no radiculopathy or other neurological findings related to the cervical spine.  The examiner found that IVDS signs and symptoms had not required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran required no assistive devices.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner commented that the right hand limited flexion of digits and abduction weakness are most likely due to the residuals of the remote injury of this hand and are not due to radiculopathy.  An imaging study confirmed arthritis (degenerative joint disease).  The examiner addressed the functional impact of the disability as follows:  

As based on the exam findings and other available diagnostic findings, in conjunction with the Veteran's assertions, history, and tolerance demonstrated during my exam today it is likely that, due to pain inhibited effort and/or duration of effort, the Veteran may NOT likely tolerate well: -frequent motions of the neck to the limits of ROM as determined today; Carrying/lifting/pulling/pushing > 10-15 pounds more than infrequently, and/or staying in a particular postural position for more than 20-30 minutes w/o changing position. -Additionally, when he is not tolerating his symptoms well this may likely make it more difficult for him to perform any necessary essential tasks requiring use of the associated neck muscles or cervical spine motion.

VA treatment records dated during this appeal show that the Veteran was seen for follow-up of cervical degenerative disc disease/facet arthropathy.

Neither the lay nor the medical evidence shows that the Veteran's cervical spine disability is more nearly manifested by forward flexion limited to 15 degrees or less, or ankylosis of the entire cervical spine.  At worst, cervical spine flexion has been to 25 degrees, which does not more nearly approximate 15 degrees or less.

The Veteran is competent to report that his disability is worse than presently evaluated.  In this regard, the Board accepts that he pain and limited range of motion.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned evaluation is appropriate for the pain with cervical flexion to 25 degrees, which contemplates interference with activities as reported by the Veteran.  See DeLuca, supra.  In order to warrant a higher evaluation, there must be the functional equivalent of cervical flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision.  In this regard, it is noted that the Veteran's IVDS is not compensably disabling under the schedular criteria as the record shows no incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician.

Also, a separate evaluation is not warranted as there are no "separate and distinct manifestations" attributable to cervical spine disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board has considered the Veteran's report of neurological impairment of the right upper extremity.  The Board remanded this case in June 2016 to resolve the matter of whether "it is at least as likely as not that the Veteran's service-connected cervical spine disability has manifested with nerve impairment, namely of the right upper extremity."  See BVA Decision (June 2016).  A July 2016 VA medical opinion reflects that the Veteran does not have nerve impairment of the right upper extremity related to his service-connected cervical spine disorder.  The examiner noted that, although neurological abnormalities of the right upper extremity was shown, the sensory findings were consistent with local trauma and were not consistent with radiculopathy

This evidence is more probative than the Veteran's uncorroborated opinion as it was prepared by a skilled, neutral medical professional after examining the Veteran and review of the claims file.  It is noted that the Veteran has not presented a favorable medical opinion for the Board's consideration and the Veteran is not competent to opine in this matter.  The Veteran is not competent here because he lacks the requisite medical expertise and because a medical opinion may not be rendered based on lay observation, unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, the weight of evidence is against the claim for increase.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Additionally, the record does not show, nor does the Veteran contend, that he is unemployable due to service-connected disability.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

The Board further finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's cervical spine disorder are fully contemplated by the applicable rating criteria.  With respect to the musculoskeletal disorders, the rating criteria encompass not only range of motion, but also other factors as set out in 38 C.F.R. §§ 4.40 , 4.45 and 4.59.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the cervical spine disorder, cumulatively or collectively with the Veteran's other service-connected disabilities (right finger) causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A disability evaluation in excess of 20 percent for cervical spine disability is denied




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


